DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 24, 29, and 32 - 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 12 of U.S. Patent No. 10,445,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are broader that the patent claims.

Regarding claim 21 patent Dagley et al 10,445,889 discloses of application 17/032,884 a device for recalibrating an augmented reality (AR) experience, the device comprising (claim 1, A system for recalibrating an augmented reality (AR) experience using a plurality of physical markers, the system comprising): 
a processing device (claim 1, a processing device); 
a memory (claim 1, a memory); 
and a camera, wherein, the processing device is configured to (claim 1, a camera, wherein, the processing device is configured to): 
determine a physical location of the camera, 
determine a digital location of the camera in the AR experience, 
and upon a determination of a drift between the physical location and the digital location (claim 1, determine a digital location of the camera in the AR experience; 
determine a digital distance and digital angle between the determined digital location of the camera and the digital location of the at least one of the plurality of physical markers; 
calculate a difference, as a drift, between the physical distance and the digital distance).

Regarding claim 22 patent Dagley et al 10,445,889 discloses of application 17/032,884 wherein: the memory contains a physical marker, and prior to determining the physical location of the camera, the processing device is configured to capture, using the camera, an image of a physical marker (claim 1, a memory, wherein the 

Regarding claim 23 patent Dagley et al 10,445,889 discloses of application 17/032,884 the determination of the drift comprises:
determining a digital location of the physical marker, determining a digital distance and digital angle between the determined digital location of the camera and the digital location of the physical marker, and calculating a difference between a physical distance and the digital distance (claim 1, determine a digital location of the camera in the AR experience; 
determine a digital distance and digital angle between the determined digital location of the camera and the digital location of the at least one of the plurality of physical markers; 
calculate a difference between the physical distance and the digital distance).

Regarding claim 24 patent Dagley et al 10,445,889 discloses of application 17/032,884 wherein: the AR experience is recalibrated based on the calculated difference, and the recalibration includes aligning the AR experience to the physical marker (claim 1, recalibrate the AR experience based on the calculated difference; 

Regarding claim 29 patent Dagley et al 10,445,889 discloses of application 17/032,884 wherein: the image of the physical marker comprises a two-dimensional matrix code, and the two-dimensional matrix code comprises at least one selected from the group of a two-dimensional barcode, a quick response (QR) code, and a Vuforia tag (claim 6, wherein the physical markers are one of Quick Response (QR) codes, barcodes, landmarks, statutes, and buildings).

Regarding claim 32 patent Dagley et al 10,445,889 discloses of application 17/032,884 a method for recalibrating an augmented reality (AR) experience, comprising (claim 12, A method for recalibrating an augmented reality (AR) experience):
determining, with a processing device, a physical location of a camera (claim 12, determining, with a processing device, a physical location of the camera); 
determining, with the processing device, a digital location of the camera in the AR experience (claim 12, determining, with the processing device, a digital location of the camera in the AR experience);
determining, with the processing device, a drift between the physical location and the digital location (claim 12, calculating, with the processing device, a difference, as a drift, between the physical distance and the digital distance);
and performing, with the processing device, a recalibration of the AR experience 

Regarding claim 33 patent Dagley et al 10,445,889 discloses of application 17/032,884 wherein the recalibration includes aligning the AR experience to the physical marker (claim 12, the recalibrating includes aligning the AR experience to the at least one of the plurality of physical markers).

Regarding claim 34 patent Dagley et al 10,445,889 discloses of application 17/032,884 wherein the recalibration is based on the calculated difference (claim 12, and recalibrating, with the processing device, the AR experience based on the calculated difference).

Regarding claim 35 patent Dagley et al 10,445,889 discloses of application 17/032,884 wherein determining the drift comprises: 
determining, with the processing device, a digital location of the physical marker; 
determining, with the processing device, a digital distance and digital angle between the determined digital location of the camera and the digital location of the physical marker; 
and calculating, with the processing device, a difference between a physical distance and the digital distance (claim 12, determining, with the processing device, a digital location of the camera in the AR experience; 
determining, with the processing device, a digital distance and digital angle between the determined digital location of the camera and the digital location of the at 
calculating, with the processing device, a difference between the physical distance and the digital distance).

Claims 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,445,889 in view of Salter el al US Publication No. 2013/0141461.

Regarding claim 39 patent Dagley et al 10,445,889 discloses of application 17/032,884 An augmented reality (AR) experience recalibration application comprising, the recalibration application is configured to (claim 12, A method for recalibrating an augmented reality (AR) experience): 
determine a physical location of a camera; 
determine a digital location of the camera in the AR experience; 
determine a drift between the physical location and the digital location; 
and performing a recalibration of the AR experience (claim 12, determining, with a processing device, a physical location of the camera; 
determining, with the processing device, a digital location of the camera in the AR experience; 
calculating, with the processing device, a difference, as a drift, between the physical distance and the digital distance; 
and recalibrating, with the processing device, the AR experience);



Salter el al teaches a method of using software form memory by a processor to achieve the desired functions. Salter et al teaches of applicant’s instructions for execution on a device comprising a processor, a camera, and a memory storing the recalibration application, wherein, upon execution by the processor (paragraph 0048 computer software that is implemented to perform one or more particular functions. Such a program is stored as instructions in mass storage, and executed by a processor using portions of memory to achieve the functions described herein). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Dagley et al in a manner similar to Salter et al. Doing so would result improving Dagley et al invention in a similar way as Salter et al – namely the ability to provide a method of using software form memory by a processor to achieve the desired functions, in Salter et al invention, to the AR process in Dagley et al invention.

Regarding claim 40 of the combination of Dagley et al in view of salter et al, Dagley et al further discloses of applicant’s wherein the recalibration application is configured to: capture, using the camera, an image of a physical marker (claim 12, 
determine a digital distance and digital angle between the determined digital location of the camera and the digital location of the physical marker (claim 12, determining, with the processing device, a digital distance and digital angle between the determined digital location of the camera and the digital location of the at least one of the plurality of physical markers); 
calculate a difference between a physical distance and the digital distance (claim 12, calculating, with the processing device, a difference between the physical distance and the digital distance); 
and recalibrate the AR experience based on the calculated difference, wherein the recalibration includes aligning the AR experience to the physical marker (claim 12, and recalibrating, with the processing device, the AR experience based on the calculated difference wherein the recalibrating includes aligning the AR experience to the at least one of the plurality of physical markers).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 30 – 32, and 36 - 39 is/are rejected under 35 U.S.C. 102b as being anticipated by Salter et al U.S. Publication No. 2013/0141461.

Regarding claim 21 Salter et al discloses of Fig. 1 – 9, of applicant’s a device for recalibrating an augmented reality (AR) experience, the device comprising (paragraph 0032 an augmented reality (AR) system experience using a plurality of physical markers 24 and 26 is performed where (paragraph 0039 - 0040) a recalibration is done to find the shape and location of images captured with origin and expansion markers in the images); a processing device (paragraph 0044 – 0046 a processor); a memory (paragraph 0034 the memory is configured to store a digital location of each of the origin physical marker associated with the AR experience); and a camera (paragraph 0037 camera 16), wherein, the processing device is configured to: determine a physical location of the camera (paragraph 0037 the method determines a physical location of the camera 16 based on the captured image of the at least one of the plurality of origin and expansion physical markers), determine a digital location of the camera in the AR experience (paragraph 0034 the method calculates a location in the physical world of the expansion marker relative to the location in the physical world of the origin marker based on a position of each of the expansion marker and the origin marker in the 
and upon a determination of a drift between the physical location and the digital location (paragraph 0039 – 0040 receiving a recalibration image that contains at least a parent-child pair of previously imaged markers from the origin maker or an expansion marker. The method includes recalculating relative differences in positions and orientations between each of the pair of previously imaged markers in the recalibration image, based on the relative size, shape, and/or position of each in the image such that a drift distance between the physical location and the digital location is determined for knowing the relative differences in positions and orientations between each of the pair of previously imaged markers).

Regarding claim 22 Salter et al further discloses of applicant’s wherein: the memory contains a physical marker, and prior to determining the physical location of the camera, the processing device is configured to capture, using the camera, an image of a physical marker (paragraph 0037 the method determines a physical location of the camera 16 based on the captured image of the at least one of the plurality of origin and expansion physical markers. Paragraph 0034 the memory is configured to store a digital location of each of the origin physical marker associated with the AR experience such that the processing device is configured to capture, using the camera 16, an image of a physical origin or expansion marker prior to determining the physical location of the camera 16 and the memory contains a physical origin or expansion marker).



Regarding claim 31 Salter et al further discloses of applicant’s wherein the physical location of the camera is determined using the captured image of the physical marker based on a physical distance and physical angle of the camera in relation to the physical marker (paragraph 0037 the method determines a physical location of the camera 16 based on the captured image of the at least one of the plurality of origin and expansion physical markers. Paragraph 0039 – 0040 receiving a recalibration image that contains at least a parent-child pair of previously imaged markers from the origin maker or an expansion marker. The method includes recalculating relative differences in positions and orientations between each of the pair of previously imaged markers in the recalibration image, based on the relative size, shape, and/or position of each in the image such that the physical location of the camera 16 is determined using the captured image of the physical origin or expansion marker based on a physical distance and physical angle of the camera in relation to the physical origin or expansion marker because the camera processor recalculates the relative differences in positions and orientations between each of the pair of previously imaged markers in the recalibration image, based on the relative size, shape, and/or position of each marker in the image which provides for the physical distance and physical angle of the camera).



Regarding claim 36 Salter et al further discloses of applicant’s wherein the physical location of the camera is based on a captured image of the physical marker (paragraph 0037 the method determines a physical location of the camera 16 based on the captured image of the at least one of the plurality of origin and expansion physical markers).

Regarding claim 37 Salter et al further discloses of applicant’s establishing, with the processing device, a time period, and capturing, with the camera, an image of the physical marker at least once during the time period (paragraph 0032 a camera capture images, and display the images in conjunction with augmented reality objects. By virtue of the portability of mobile computing device 18a, the device lends itself to capturing outdoor or travel scenes, such as the depicted image of Mt.  Fuji, with augmented reality information displayed thereon in the form of place name and elevation information. In this embodiment, the markers may be user-placed or may be placed by third parties in the environment. Thus, an informational sign or guidepost may be provided with an augmented reality origin marker 24 or expansion marker 26, as shown in Fig. 3 such that the processing device of the camera, establishes during an image capture period (a time period), image capturing with the camera where an image of the physical origin or expansion marker is captured at least once during the image capture time period).



Regarding claim 39, claim 39 is rejected for being fully encompassed by the reasons found in rejected claim 21 above and where Salter et al further discloses the additional claim limitation of applicant's instructions for execution on a device comprising a processor, a camera, and a memory storing the recalibration application, .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al U.S. Publication No. 2013/0141461 in view of Lee U.S. Publication No. 2017/0316297.

Regarding claim 29, the combination of Salter et al discloses a method of using a camera to capture images with an origin and expansion markers in the captured image and determine the location of the camera based on the origin and expansion markers in the captured image but does not expressively disclose wherein: the image of the physical marker comprises a two-dimensional matrix code, and the two-dimensional matrix code comprises at least one selected from the group of a two- dimensional barcode, a quick response (QR) code, and a Vuforia tag;

Lee teaches a method of using Quick Response (QR) codes as physical markers. Lee teaches of Fig. 1, of applicant’s wherein: the image of the physical marker comprises a two-dimensional matrix code, and the two-dimensional matrix code comprises at least one selected from the group of a quick response (QR) code (paragraph 0002 of visual marks such as a QR code, where a QR code is a type of two-dimensional bar code, (paragraph 0072) image may be analyzed to detect a marker or a .

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al U.S. Publication No. 2013/0141461 in view of in view of Lam et al U.S. Publication No. 2018/0033202.

Salter et al discloses a method of using a camera to capture images with an origin and expansion markers in the captured image and determine the location of the camera based on the origin and expansion markers in the captured image but does not expressively disclose the memory is configured to store a digital location of each of the plurality of physical markers; recalibrating includes aligning the AR experience to the at least one of the plurality of physical markers;

Lam et al teaches a method of the user manually overlap or align a plurality of AR markers on a display device with the physical AR markers in real space. Lam et al teaches of Fig. 1 – 3, of applicant’s wherein the recalibration includes aligning the AR 

Regarding claim 34 of the combination of Salter et al in view of Lam et al further teaches of applicant’s wherein the recalibration is based on the calculated difference (Salter et al in paragraph 0039 – 0040 receiving a recalibration image that contains at least a parent-child pair of previously imaged markers from the origin maker or an expansion marker. The method includes recalculating relative differences in positions and orientations between each of the pair of previously imaged markers in the recalibration image, based on the relative size, shape, and/or position of each in the 

Allowable Subject Matter

Claims 25 – 28 are objected to as being ultimately dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696